Title: From Thomas Jefferson to Thomas J. Rogers, 20 December 1823
From: Jefferson, Thomas
To: Rogers, Thomas J.

Monto
Dec. 20. 23.I have to thank you Sir for the copy of your biographical Dictionar which you have been so kind as to send me. I think with you that compendious works of history might be advantageously put into the hands of children when at the reading school.  nothing would interest them more than such works as Cornelius Repos, something of the same kind for modern history, ⅌ that of England and of our own country; and I see with pleasure that you have prepared such a one  for us. on this  were I permitted a single criticism it would be to question whether it’s compendious character is not injured by Proclamations for fasting Etc which  are too little interesting to  engage the attention of any readers, men or children. I ask permission to become a subscriber for a copy of your 3d adition in 8vo and hope you will have an agent in Richmd who will recieve the sbscrptn money. the remittance of small sums to a distance being all but impracticable.I pray you to accept the assurance of my great esteem & respectTh:J